EXHIBIT 10.1

THE SECURITIES TO WHICH THIS AGREEMENT RELATES HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”) AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER AND MAY NOT BE OFFERED OR SOLD
DIRECTLY OR INDIRECTLY (A) WITHIN THE UNITED STATES OR TO OR FOR THE ACCOUNT OR
BENEFIT OF U.S. PERSONS (AS DEFINED IN REGULATION S) EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT AS TO SUCH SECURITIES UNDER, OR AN EXEMPTION
FROM, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT, OR (B) IN CANADA OR TO
RESIDENTS OF CANADA EXCEPT PURSUANT TO PROSPECTUS EXEMPTIONS UNDER THE
APPLICABLE PROVINCIAL SECURITIES LAWS AND REGULATIONS OR PURSUANT TO AN
EXEMPTION ORDER MADE BY THE APPROPRIATE PROVINCIAL SECURITIES REGULATOR.


This Subscription Agreement (this “Agreement”) is entered into by and between
Janus Resources, Inc., a corporation organized under the laws of Nevada (the
“Company”) and Kalen Capital Corporation, a corporation organized under the laws
of the Province of Alberta, Canada (the “Subscriber”).


R E C I T A L S


WHEREAS, the Company desires to sell to the Subscriber and the Subscriber
desires to purchase from the Company an aggregate of THREE MILLION FIVE HUNDRED
THOUSAND (3,500,000) units (each, a “Unit”) of the Company’s equity securities
(the “Subscribed for Units”), at a purchase price of FORTY-THREE CENTS ($0.43)
per Unit for ONE MILLION FIVE HUNDRED AND FIVE THOUSAND DOLLARS ($1,505,000) in
the aggregate (the “Subscription Amount”);


WHEREAS, each Unit shall consist of: (a) one share of common stock, par value
$0.00001 (the “Common Stock”), (b) one Series A Stock Purchase Warrant (the
“Series B Warrants”) and (c) one Series B Stock Purchase Warrant (the “Series C
Warrants”) (the Units, Series B Warrants, the Series C Warrants and the Common
Stock issuable upon exercise thereof may collectively be referred to as the
“Securities”);


WHEREAS, each Series A Warrant shall be exercisable for one share of Common
Stock for a period of five (5) years from the Closing Date at a price of $0.43
per share if the Subscriber exercises the Series B Warrants within eighteen (18)
months from the Closing Date, or $0.46 if exercised any time after eighteen (18)
months from the Closing Date and prior to expiration of the Series B Warrant;
and


WHEREAS, each Series B Warrant shall be exercisable for one share of Common
Stock for a period of five (5) years from the Closing Date at a price of $0.43
per share if the Subscriber exercises the Series C Warrants within eighteen (18)
months from the Closing Date, or $0.49 if exercised any time after eighteen (18)
months from the Closing Date and prior to expiration of the Series C Warrant
(each of the Series B Warrants and Series C Warrants shall include a provision
allowing the holder to exercise on a cashless basis as set forth therein).


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscriber hereby agree as
follows:


1.           Subscription for Shares; Subscription Procedures; Closing.


1.1           Subscription. Subject to the terms and conditions hereinafter set
forth, the Subscriber hereby irrevocably subscribes for and agrees to purchase
from the Company the Subscribed for Units and simultaneously with the
Subscriber’s execution and delivery of this Agreement, herewith has transmitted
the Subscription Amount by wire transfer, in accordance with the written
instructions provided by the Company to the Subscriber.
 
 
1

--------------------------------------------------------------------------------

 


1.2           Subscription Procedure. To complete a subscription for the shares,
the Subscriber must fully comply with the subscription procedure provided in
this Section 1.2 and Section 1.3 below, on or before the Closing Date, as
defined below:


(a)           Subscription Agreement. On or before the Closing Date, the
Subscriber shall review, complete and execute the Signature Page to this
Agreement, and shall return this Agreement, as executed, to the Company 430 Park
Avenue, Suite 702, New York, New York 10022. Executed documents may be delivered
by email, provided that the Subscriber delivers the original copies of the
documents as soon as practicable thereafter.


(b)           Subscription Amount. Simultaneously with the delivery of this
Agreement, as provided herein, the Subscriber shall deliver the Subscription
Amount to the Company as set forth in Section 1.1 above.


1.3           Closings; Closing Date.


(a)           Date and Place of Closing. The consummation of the transactions
contemplated herein shall take place at the offices of the Company, upon the
satisfaction or waiver of all conditions to closing set forth in Sections 4 and
5 hereof (the “Closing Conditions”) prior to the Offering Termination Date, as
defined below (the “Closing Date”).


(b)           Subscriber’s Closing Deliveries. At the Closing, the Subscriber
shall have delivered to the Company an executed copy of each of: (i) this
Agreement (including Appendix A hereto); (ii) the Subscription Amount; (iii) the
Lock-Up Agreement, substantially in the form of Exhibit A attached hereto (the
“Lock-Up Agreement”); and (iv) the Registration Rights Agreement (the
“Registration Rights Agreement”) substantially in the form of Exhibit B attached
hereto.


(c)           Company’s Closing Deliveries. At the Closing, the Company shall
have delivered to the Subscriber (i) a duly countersigned copy of this
Agreement; (ii) the certificate(s) representing the Common Stock underlying the
Subscribed for Units; (iii) the Series B Warrants executed by the Company; (iv)
the Series C Warrants executed by the Company; (v) a duly countersigned copy of
the Lock-Up Agreement; and (vi) a duly countersigned copy of the Registration
Rights Agreement.


1.5           Termination. If the Closing has not occurred on or before November
29, 2013, this Agreement shall terminate and be of no further force or effect
(the “Offering Termination Date”).


2.           Subscriber’s Representations and Warranties. Subscriber hereby
represents and warrants to, and agrees with, the Company that:


2.1           Authorization; Power and Enforceability.


Subscriber hereby represents, warrants and acknowledges to and agrees with the
Company that:


(a)           US Person. Subscriber is not a US Person as that term is defined
in Regulation S (“Regulation S”) as promulgated by the United States Securities
and Exchange Commission (the “SEC”).


(b)           No Registration. Subscriber understands and agrees that none of
the Subscribed for Units have been registered under the Securities Act of 1933,
as amended (the “1933 Act”), or any applicable state securities laws, by reason
of their issuance in a transaction that does not require registration under the
1933 Act (based in part on the accuracy of the representations and warranties of
the Subscriber contained herein), and, unless so registered, may not be offered
or sold in the United States or to an US Person except pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act.


(c)           Reliance Solely on Company Representations Herein. The decision to
execute this Agreement and purchase the shares agreed to be purchased hereunder
has not been based upon any oral or written representation (except as
specifically set forth herein) as to fact or otherwise made by or on behalf of
the Company and such decision is based solely upon a review of the Company’s
filings with the SEC available on the SEC’s website at www.sec.gov and such
other information provided to Subscriber pursuant to this Agreement (the
“Company Information”).


(d)           Company Information. Subscriber hereby acknowledges and hereby
represents that the Subscriber has been furnished by the Company or has had
access to, during the course of the Offering, with all Company Information, the
terms and conditions of the Offering and any additional information that the
Subscriber, its purchaser representative, attorney and/or accountant has
requested or desired to know, and has been afforded the opportunity to ask
question of and receive answers from duly authorized officers or other
representatives of the Company concerning the Company and the terms and
conditions of the Offering.
 
 
2

--------------------------------------------------------------------------------

 


(e)           Books and Records. The books and records of the Company were
available upon reasonable notice for inspection, subject to certain
confidentiality restrictions, by Subscribers during reasonable business hours at
its principal place of business and that all documents, records and books in
connection with the sale of the Securities hereunder have been made available
for inspection by the Subscriber, the Subscriber’s attorney and/or advisor(s).


(f)           Consultation With Its Own Advisors. Subscriber has been advised to
consult its own legal, tax and other advisors with respect to the merits and
risks of an investment in the Securities and with respect to applicable resale
restrictions and it is solely responsible (and the Company is not in any way
responsible) for compliance with applicable resale restrictions.


(g)           No Exchange Listing. None of the Securities are listed on any
stock exchange and no representation has been made to the Subscriber that any of
the Securities will become listed on any stock exchange or, if currently quoted
on an automated dealer quotation system, will remain quoted on such system.
Subscriber acknowledges there is currently no active market for the Securities
and the Company makes no representation that an active market for the Securities
will ever exist.


(h)           Own Account. Subscriber is acquiring the shares purchased pursuant
to this Agreements as principal for its own account, for investment purposes
only, and not with a view to, or for, resale, distribution or fractionalization
thereof, in whole or in part, and no other person has a direct or indirect
beneficial interest in such shares; if it is acquiring the shares as a fiduciary
or agent for one or more investor accounts, it has sole investment discretion
with respect to each such account and it has full power to make the foregoing
acknowledgments, representations and agreements on behalf of such account.


(i)           Unavailability of Certain Remedies. Subscriber is acquiring the
Securities purchased pursuant to this Agreements pursuant to an exemption from
the registration and prospectus requirements of applicable securities
legislation in all jurisdictions relevant to this Agreement, and, as a
consequence, the Subscriber will not be entitled to use most of the civil
remedies available under applicable securities legislation and the Subscriber
will not receive information that would otherwise be required to be provided to
the Subscriber pursuant to applicable securities legislation.


(j)           Start-up Phase. Subscriber has been advised that the business of
the Company is in a start-up phase and acknowledges that there is no assurance
that the Company will raise sufficient funds to adequately capitalize the
business or that the business will be profitable in the future.


(k)           No Governmental Review. Subscriber acknowledges and understands
that no United States federal or state agency, including the SEC has passed on
or made recommendations or endorsement of the Subscribed for Units or the
suitability of the investment contemplated hereby; nor, have such authorities
passed upon or endorsed the merits of the offering of the Subscribed for Units.
There is no government or other insurance covering any part of the Units.


(l)           Risk Acknowledgement. Subscriber recognizes that the purchase of
the Subscribed for Units involves a high degree of risk including, without
limitation, the following: (1) the Company is a development stage business with
limited operating history and requires and will require substantial funds in
addition to the proceeds of the Offering; (2) the purchase of the Subscribed for
Units is highly speculative, and only investors who can afford the loss of their
entire investment should consider purchasing the Subscribed for Units; (3)
Subscriber may not be able to ever liquidate its investment in the Subscribed
for Units; (4) transferability of the Subscribed for Units is limited; and (5)
the Company has not paid a dividend on its capital stock since inception and
does not anticipate paying any dividends in the foreseeable future.
 
 
3

--------------------------------------------------------------------------------

 


(m)           Communication of Offer. The offer to sell the Subscribed for Units
was directly communicated to Subscriber by the Company. Subscriber represents
that no Subscribed for Units were offered or sold to it by means of any form of
general solicitation or general advertising and that at no time was Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.


(n)           Authorization; Enforceability. Subscriber is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder.


The execution, delivery and performance by Subscriber of the transactions
contemplated by this Agreement have been duly authorized by any necessary
corporate or similar action on the part of such Subscriber. This Agreement has
been duly executed by Subscriber, and when delivered by Subscriber in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of Subscriber, enforceable against it in accordance with its terms, except (i)
as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies, and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.


(o)           No Conflicts. The entering into of this Agreement and the
consummation of the transactions contemplated hereby do not result in the
violation of any of the terms and provisions of any law applicable to, or the
constating documents of, the Subscriber or of any agreement, written or oral, to
which the Subscriber may be a party or by which the Subscriber is or may be
bound.


(p)           No Consents. Subscriber is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement provided that for purposes of the
representation made in this sentence, the Subscriber is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.


(q)           Experience of the Subscriber. Subscriber, its advisors (who are
not compensated by or affiliated with the Company, directly or indirectly), if
any, and designated representatives, if any, have the knowledge and experience
in financial and business matters necessary to evaluate the merits and risks of
its prospective investment in the Company, and have carefully reviewed and
understand the risks of, and other considerations relating to, the purchase of
the Subscribed for Units and the tax consequences of the investment, and have
the ability to bear the economic risks of the investment and protect the
Subscriber’s interests in connection with the transaction contemplated hereby.


(r)           Ability to Bear the Economic Risk. Subscriber (i) has adequate net
worth and means of providing for its current financial needs and possible
personal contingencies, (ii) has no need for liquidity in this investment, and
(iii) is able to bear the economic risks of an investment in the Units for an
indefinite period of time.


(s)           Acknowledgement of and Consent to Restrictive Legend. Subscriber
hereby acknowledges that that upon the issuance thereof, and until such time as
the same is no longer required under the applicable securities laws and
regulations, the certificates representing the Units and shares issuable
pursuant to the Units will bear a legend in substantially the following form:


THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.
 
 
4

--------------------------------------------------------------------------------

 


(t)           Regulation S Compliance. Subscriber further represents and
warrants to the Company that:


(i)           it is acquiring the Units in an offshore transaction pursuant to
Regulation S and the Subscriber was outside the United States when receiving and
executing this Agreement;


(ii)           Subscriber has not acquired the Units as a result of, and will
not itself engage in, any “directed selling efforts” (as defined in Regulation
S) in the United States in respect of the Units which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of the Subscribed for Units; provided, however, that the Subscriber may
sell or otherwise dispose of the Securities pursuant to registration of the
Securities under the 1933 Act and any applicable state and provincial securities
laws or under an exemption from such registration requirements and as otherwise
provided herein;


(iii)           during the six month distribution compliance period set forth in
Regulation S (the “Distribution Compliance Period”), the Subscriber understands
and agrees that offers and sales of any of the Securities shall only be made
pursuant to an effective registration statement as to such Securities or in
compliance with the safe harbor provisions set forth in Regulation S (which the
purchaser of the Securities (other than a distributor) certifies that it is not
a U.S. person and is not acquiring the securities for the account or benefit of
any U.S. person or is a U.S. person who purchased securities in a transaction
that did not require registration under the 1933Act); following the Distribution
Compliance Period offers and sales of the Securities may be effected by the
Subscriber solely pursuant to an effective registration statement as to such
Securities or an exemption from the registration requirements of the 1933 Act,
and in each case only in accordance with all other applicable securities laws;


(iv)           Subscriber understands and agrees not to engage in any hedging
transactions involving the Securities; and


(v)           Subscriber hereby represents that it has satisfied itself as to
the full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Securities or any use of this Agreement,
including: (i) the legal requirements within its jurisdiction for the purchase
of the Securities; (ii) any foreign exchange restrictions applicable to such
purchase; (iii) any governmental or other consents that may need to be obtained;
and (iv) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale or transfer of the Securities. The
Subscriber’s subscription and payment for, and its continued beneficial
ownership of the Securities, will not violate any applicable securities or other
laws of the Subscriber’s jurisdiction of residency as set forth on the signature
page hereto.


(u)           Address. Subscriber represents that the address of the Subscriber
furnished by the Subscriber on the signature page hereof is the Subscriber’s
principal business address.


(v)           Other Offerings. Subscriber acknowledges that the Company will,
from time to time, offer and sell additional shares of Common Stock and/or
securities convertible into common stock on such terms and conditions as its
Board of Directors, in its sole discretion, may determine. The terms and
conditions of the offer and sale of any such additional shares of Common Stock
may be different from and on terms better than the terms of this Offering and
may result in substantial dilution to the existing shareholders.
 
 
5

--------------------------------------------------------------------------------

 


(w)          Reliance. Subscriber understands and acknowledges that (i) the
Subscribed for Units are being offered and sold to the Subscriber without
registration under the 1933 Act in a private placement that is intended to be
exempt from the registration provisions of the 1933 Act and (ii) the
availability of such exemption, depends in part on, and the Company will rely
upon, the accuracy and truthfulness of, the foregoing representations and
warranties and the Subscriber hereby consents to such reliance. The Subscriber
agrees that the representations, warranties and covenants of the Subscriber
contained herein (or in any representation letter or questionnaire executed and
delivered by the Subscriber pursuant to the provisions hereof) shall be true and
correct both as of the execution of this Agreement and as of the Closing Date,
and shall survive the completion of the distribution of the Subscribed for
Units. The Subscriber hereby agrees to notify the Company immediately of any
change in any representation, warranty, covenant or other information relating
to the Subscriber contained in this Agreement, or any exhibit hereto, which
takes place prior to Closing.


(x)           Correctness of Representations. Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless Subscriber otherwise notifies the Company prior to the
Closing Date, shall be true and correct as of the Closing Date.


(y)           Brokers, Finders and Financial Advisors. No broker, finder or
financial advisor has acted for Subscriber in connection with this Agreement or
the transactions contemplated hereby or thereby, and no broker, finder or
financial advisor is entitled to any broker’s, finder’s or financial advisor’s
fee or other commission in respect thereof based in any way on any contract with
Subscriber.


(z)           Use of Proceeds. Subscriber acknowledges that the Company intends
to use the net proceeds of the Subscription Amount for general working capital
and the Company has not made any representations to allocate any portion of the
Subscription Amount for any specific purpose.


3.           The Company’s Representations and Warranties. The Company
represents and warrants to and agrees with the Subscriber that:


3.1           Due Incorporation. The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business as presently conducted.


3.2           Authority; Enforceability. This Agreement and any other agreements
delivered together herewith or therewith or in connection herewith or therewith
(collectively, the “Transaction Documents”) have been duly authorized, executed
and delivered by the Company and are valid and binding agreements of the Company
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights generally and to
general principles of equity. The Company has full corporate power and authority
necessary to enter into and deliver this Agreement and to perform its
obligations thereunder.


3.3           Capitalization and Additional Issuances. The Company is authorized
to issue up to 200,000,000 shares of common stock having a par value of $0.00001
per share of which 63,075,122 shares are issued and outstanding as of November
25, 2013; and 10,000,000 shares of preferred stock having a par value of $0.0001
are authorized, of which none (0) are issued outstanding. All issued and
outstanding shares of capital stock and other equity interests in the Company
have been duly authorized and validly issued and are fully paid and
non-assessable. As of November 25, 2013, there are stock options to purchase up
to 40,000 shares of Common Stock at an exercise price of $0.65 per share issued
to our directors, of which 20,000 are vested. In addition to the Series B
Warrants and Series C Warrants included as part of the Units and the stock
options disclosed herein, there is a Series A Common Stock Purchase Warrant
allowing the holder thereof to purchase up to 1,200,000 shares of Common Stock
at an exercise price of $0.35 per share through July 11, 2019. There are no
other warrants, or rights to subscribe to, securities, rights, understandings or
obligations convertible into or exchangeable for or giving any right to
subscribe for any shares of Common Stock or other equity interest of the
Company. There are no outstanding agreements or preemptive or similar rights
affecting the Company’s common stock.
 
 
6

--------------------------------------------------------------------------------

 


3.4          Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
governmental authority, is required by the Company or any Affiliate of the
Company in connection with the consummation of the transactions contemplated by
this Agreement, except as may be required in connection with filings pursuant to
Regulation S, or which otherwise would not have a Material Adverse Effect or the
consummation of any of the other agreements, covenants or commitments of the
Company or any Subsidiary contemplated hereby. Any such qualifications and
filings will, in the case of qualifications, be effective on the Closing and
will, in the case of filings, be made within the time prescribed by law.


3.5          No Violation or Conflict. If the representations and warranties of
the Subscriber in Section 2 herein are true and correct, then neither the
issuance nor the sale of the Units nor the performance of the Company’s
obligations under this Agreement by the Company will:


(a)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
or certificate of incorporation, charter or bylaws of the Company, (B) to the
Company's knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
"lock-up" or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party except the violation, conflict,
breach, or default of which would not have a Material Adverse Effect; or


(b)           result in the creation or imposition of any lien, charge or
encumbrance upon the Subscribed for Units or any of the assets of the Company or
any of its Affiliates except in favor of the Subscriber as described herein; or


(c)           result in the triggering of any piggy-back or other registration
rights of any Person or entity holding securities of the Company or having the
right to receive securities of the Company.


3.6          The Common Stock. The Common Stock, including the Common Stock
issuable upon exercise of each of the Series A Warrants and Series B Warrants in
accordance with the terms thereof, upon issuance:


(a)           have been, or will be, duly and validly authorized and validly
issued, and non-assessable;


(b)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company or
rights to acquire securities of the Company; and


(c)           will not subject the holders thereof to personal liability by
reason of being such holders.


3.7          Litigation. There is no litigation, arbitration, mediation, action,
suit, claim, proceeding or investigation, whether legal or administrative,
pending against the Company or any of its Subsidiaries or, to the Company’s
knowledge, threatened against the Company or any of its Subsidiaries or any of
their respective assets, properties or operations, at applicable law or in
equity, before or by any governmental authority or any order of any governmental
authority that, individually or in the aggregate, has had or caused or would
reasonably be expected to have or cause a material adverse effect on the
Company’s operations.


3.8          No Integrated Offering. Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security of the Company nor solicited
any offers to buy any security of the Company under circumstances that would
cause the offer of the shares pursuant to this Agreement to be integrated with
prior offerings by the Company for purposes of the 1933 Act. No prior offering
will impair the exemptions relied upon in this Offering or the Company’s ability
to timely comply with its obligations hereunder. Neither the Company nor any of
its Affiliates will take any action or steps that would cause the offer or
issuance of the shares to be integrated with other offerings which would impair
the exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder. The Company will not conduct any offering
other than the transactions contemplated hereby that may be integrated with the
offer or issuance of the shares that would impair the exemptions relied upon in
this Offering or the Company’s ability to timely comply with its obligations
hereunder.
 
 
7

--------------------------------------------------------------------------------

 


3.9          No General Solicitation. Neither the Company, nor any of its
Affiliates, nor to its knowledge, any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising in connection
with the offer or sale of the shares.


3.10        Correctness of Representations. The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscriber prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date; provided, that, if such representation or
warranty is made as of a different date, in which case such representation or
warranty shall be true as of such date.


4.           Subscriber’s Conditions of Closing. The Subscriber’s obligation to
purchase the Subscribed for Units is subject to the satisfaction or waiver, on
or before the Closing Date, of the conditions contained in this Section 4.


4.1          Representations, Warranties and Covenants. The representations,
warranties and covenants of the Company set forth in Section 3 hereof shall be
true in all material respects on and as of the Closing Date.


4.2          Closing Deliveries. The conditions in Section 1.3(d) hereof shall
have been satisfied or waived in writing by the Subscriber.


4.3          Company’s Covenants. All covenants, agreements and conditions
contained in this Agreement to be performed by the Company on or prior to the
date of such Closing shall have been performed, complied with in all material
respects, or waived in writing by the Subscriber.


4.4          No Adverse Action or Decision. There shall be no action, suit,
investigation or proceeding pending, or to the Company’s knowledge, threatened,
against or affecting the Company or any of its properties or rights, or any of
its affiliates, associates, officers or directors, before any court, arbitrator,
or administrative or governmental body that (i) seeks to restrain, enjoin,
prevent the consummation of or otherwise adversely affect the transactions
contemplated by this Agreement, or (ii) questions the validity or legality of
any such transaction or seeks to recover damages or to obtain other relief in
connection with any such transaction.


5.           Company’s Conditions of Closing. Subject to the Company’s rights in
Section 1.4 and elsewhere in this Agreement, the Company’s obligation to sell
the Subscribed for Units is subject to the satisfaction or waiver, on or before
the Closing Date, of the conditions contained in this Section 5.


5.1          Representations, Warranties and Covenants. The representations,
warranties and covenants of the Subscriber set forth in Section 2 hereof shall
be true in all material respects on and as of the Closing Date.


5.2          Closing Deliveries. The conditions in Section 1.3(c) hereof shall
have been satisfied or waived in writing by the Company.


5.3          Subscriber’s Covenants. All covenants, agreements and conditions
contained in this Agreement to be performed by the Subscriber on or prior to the
date of such Closing shall have been performed, complied with in all material
respects, or waived in writing by the Company.


5.4          No Adverse Action or Decision. There shall be no action, suit,
investigation or proceeding pending, or to the Company’s knowledge, threatened,
against or affecting the Company or any of its properties or rights, or any of
its affiliates, associates, officers or directors, before any court, arbitrator,
or administrative or governmental body that (i) seeks to restrain, enjoin,
prevent the consummation of or otherwise adversely affect the transactions
contemplated by this Agreement, or (ii) questions the validity or legality of
any such transaction or seeks to recover damages or to obtain other relief in
connection with any such transaction.


5.5          Return of Subscription Amount. If the Closing Conditions have not
been satisfied on or prior to the Offering Termination Date, the Company will
return the Subscription Amount to the Subscriber.
 
 
8

--------------------------------------------------------------------------------

 
 
6.           Miscellaneous.


6.1          Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:


(i) if to the Company, to:


Janus Resources, Inc.
430 Park Avenue
Suite 702;
New York, New York 10022
Attention: President & CEO


With a copy (which copy shall not constitute notice) to:


Sierchio & Company, LLP
430 Park Avenue
Suite 702
New York, New York 10022
Attention: Joseph Sierchio


and (ii) if to the Subscriber, to the addresses indicated on the signature page
hereto.


6.2          Entire Agreement; Assignment. This Agreement and other Transaction
Documents delivered in connection herewith represent the entire agreement
between the parties hereto with respect to the subject matter hereof. Neither
the Company nor the Subscribers has relied on any representations not contained
or referred to in this Agreement and the documents delivered herewith. No right
or obligation of the Company shall be assigned without prior notice to and the
written consent of the Subscriber. The Subscriber may not assign this Agreement
without the prior written consent of the Company.


6.3          Indemnification. The Subscriber agrees to indemnify and hold
harmless the Company, and its officers, directors, employees, agents, control
Persons and affiliates from and against all losses, liabilities, claims,
damages, costs, fees and expenses whatsoever (including, but not limited to, any
and all expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of (i) any sale or
distribution of the Subscribed for Units by the Subscriber in violation of the
1933 Act or any applicable state securities or “Blue Sky” laws or (ii) any
actual or alleged false acknowledgment, representation or warranty, or
misrepresentation or omission to state a material fact, or breach by the
Subscriber of any covenant or agreement made by the Subscriber herein, in any
Transaction Document, or in any other document delivered in connection with this
Agreement or any Transaction Document.


6.4          Counterparts/Execution. This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.
 
 
9

--------------------------------------------------------------------------------

 
 
6.5          Calendar Days. All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated. The terms “business
days” and “trading days” shall mean days that the New York Stock Exchange is
open for trading for three or more hours. Time periods shall be determined as if
the relevant action, calculation or time period were occurring in New York City.
Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.


6.6          Captions; Certain Definitions. The captions of the various sections
and paragraphs of this Agreement have been inserted only for the purposes of
convenience; such captions are not a part of this Agreement and shall not be
deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this Agreement. As used in this Agreement the term “Person” shall
mean and include an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization and a
government or any department or agency thereof. All pronouns and any variations
thereof used herein shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the Person or Persons referred to may
require.


6.7          Severability. In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.


6.8          Successor Laws. References in the Transaction Documents to laws,
rules, regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms. A successor
rule to Rule 144 shall include any rule that would be available to a
non-Affiliate of the Company for the sale of common stock not subject to volume
restrictions and after a six month holding period.


6.9          Irrevocability; Binding Effect. The Subscriber hereby acknowledges
and agrees that the subscription hereunder is irrevocable by the Subscriber,
except as required by applicable law, and that this Agreement shall survive the
death or disability of the Subscriber and shall be binding upon and inure to the
benefit of the parties and their heirs, executors, administrators, successors,
legal representatives and permitted assigns. If the Subscriber is more than one
Person, the obligations of the Subscriber hereunder shall be joint and several
and the agreements, representations, warranties and acknowledgments herein shall
be deemed to be made by and be binding upon each such Person and such Person’s
heirs, executors, administrators, successors, legal representatives and
permitted assigns.


6.10        Modification. Except as otherwise expressly provided herein, any
term of this Agreement may be amended and observance of any term of this
Agreement may be waived (either generally or in a particular instance, either
retroactively or prospectively and either for a specified period of time or
indefinitely) with the written consent of the Company and in writing.


6.11           Fees. Unless otherwise specifically provided, each of the Parties
shall pay its own fees and expenses (including the fees of any attorneys,
accountants, appraisers or others engaged by such party) in connection with this
Agreement and the transactions contemplated hereby, whether or not the
transactions contemplated hereby are consummated.


6.12           Survival of Representations. All representations, warranties and
agreements contained herein or made in writing by or on behalf of any party to
this Agreement in connection herewith shall survive the execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby.


6.13           Confidentiality. The Subscriber acknowledges and agrees that any
information or data the Subscriber has acquired from or about the Company or may
acquire in the future, not otherwise properly in the public domain was received
in confidence. The Subscriber agrees not to divulge, communicate or disclose,
except as may be required by law or for the performance of this Agreement, or
use to the detriment of the Company or for the benefit of any other Person, or
misuse in any way, any confidential information of the Company.
 
 
10

--------------------------------------------------------------------------------

 


6.14           Binding Obligation. Upon the execution and delivery of this
Agreement by the Subscriber, this Agreement shall become a binding obligation of
the Subscriber with respect to the purchase of the shares as herein provide,
subject, however to the right reserved by the Company to enter into the same
agreement with or other subscribers and to add an/or remove other Persons as
subscribers.


6.15           Further Assurances. The parties hereto agree to execute and
deliver all such further documents, agreements and instruments and take such
other and further action as may be necessary or appropriate to carry out the
purposes and intent of this Agreement.


6.16           No Third Party Rights. Nothing in this Agreement shall create or
be deemed to create any rights in any Person or entity not a party to this
Agreement.


6.17           Reference and Effective Date. The reference and effective date of
this Agreement shall be the date on which this Agreement is signed by the
Company, regardless of the date on which it is signed by the Subscriber.


6.18           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in New York County, New York for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery). Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby. If either party shall commence an action or proceeding to enforce any
provisions of the documents contemplated herein, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
attorney’s fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.




[COMPANY’S SIGNATURE PAGE FOLLOWS]
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
COMPANY SIGNATURE PAGE


IN WITNESS WHEREOF, the Company has duly executed this Subscription Agreement.


Dated: November 29, 2013


Janus Resources, Inc.

 
By:         /s/ Joseph Sierchio                                           
Name:    Joseph Sierchio
Title:      Acting Interim President and Chief Executive Officer




[SUBSCRIBER’S SIGNATURE PAGE FOLLOWS]
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
SUBSCRIBER SIGNATURE PAGE


IN WITNESS WHEREOF, the Subscriber hereby executes this Subscription Agreement
as of the 29th day of November, 2013.




Kalen Capital Corporation




By:         /s/ Harmel S. Rayat                                              
Name:    Harmel S. Rayat
Title:      President
 
 
13

--------------------------------------------------------------------------------